Exhibit 10.2

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of March 5, 2019 (“Agreement”), by and among
TUSCAN HOLDINGS CORP., a Delaware corporation (“Company”), the stockholders of
the Company listed on Exhibit A hereto (collectively the “Founders”) and
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York corporation (“Escrow
Agent”).

 

WHEREAS, the Company was formed for the purpose of completing a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination (a “Business Combination”) with one or more
businesses or entities.

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated March 5,
2019 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (the
“Representative”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 24,000,000 units (“Units”) of the Company,
plus an additional 3,600,000 Units if the Representative exercises the
over-allotment option in full. Each Unit consists of one share of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), and one Warrant,
each Warrant to purchase one share of Common Stock, all as more fully described
in the Company’s final Prospectus, dated March 5, 2019 (“Prospectus”) comprising
part of the Company’s Registration Statement on Form S-1 (File No. 333-229657)
under the Securities Act of 1933, as amended (“Registration Statement”),
declared effective on March 5, 2019 (“Effective Date”).

 

WHEREAS, the Founders have agreed as a condition of the sale of the Units to
deposit their shares of Common Stock of the Company, as set forth opposite their
respective names in Exhibit A attached hereto, in escrow as hereinafter
provided.

 

WHEREAS, the Company and the Founders desire that the Escrow Agent accept the
shares of Common Stock, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Founders hereby appoint the
Escrow Agent to act in accordance with and subject to the terms of this
Agreement and the Escrow Agent hereby accepts such appointment and agrees to act
in accordance with and subject to such terms.

 

2. Deposit of Shares. On or before the Effective Date, each of the Founders
shall have delivered to the Escrow Agent certificates (and applicable stock
powers if requested by the Escrow Agent) representing such Founder’s respective
shares of Common Stock, to be held and disbursed subject to the terms and
conditions of this Agreement. Each Founder acknowledges that the certificate
representing such Founder’s shares is legended to reflect the deposit of such
shares under this Agreement.

 

3. Disbursement of the Escrow Shares.

 

3.1 If the over-allotment option to purchase all or a portion of the additional
3,600,000 Units of the Company is not exercised in full within 45 days of the
date of the Prospectus (as described in the Underwriting Agreement), Tuscan
Holdings Acquisition LLC agrees that the Escrow Agent shall return to the
Company for cancellation, at no cost, the number of shares of Common Stock held
by it determined by multiplying 900,000 multiplied by a fraction, (i) the
numerator of which is 3,600,000 minus the number of shares of Common Stock
included in the Units purchased by the Underwriters upon the exercise of the
over-allotment option, and (ii) the denominator of which is 3,600,000. The
Company shall promptly provide notice to the Escrow Agent of the expiration or
termination of the over-allotment option and the number of Units, if any,
purchased by the Underwriters in connection with the exercise thereof.

 



 

 

 

3.2 Except as otherwise set forth herein, the Escrow Agent shall hold the shares
remaining after any cancellation required pursuant to Section 3.1 above (such
remaining shares to be referred to herein as the “Escrow Shares”) until (i) with
respect to 50% of the Escrow Shares, the earlier of (x) one year after the date
of the consummation of an initial Business Combination and (y) the date on which
the last sale price of the Common Stock equals or exceeds $12.50 per share (as
adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
following the consummation of the Business Combination and (ii) with respect to
the remaining 50% of the Escrow Shares, one year after the date of the
consummation of a Business Combination (such period of time during which the
Escrow Shares are held in escrow, the “Escrow Period”). The Company shall
promptly provide notice of the consummation of an initial Business Combination
to the Escrow Agent. Upon completion of the Escrow Period, the Escrow Agent
shall disburse such amount of each Founder’s Escrow Shares to such Founder;
provided, however, that if, within the Escrow Period, the Company (or the
surviving entity) subsequently consummates a liquidation, merger, stock exchange
or other similar transaction which results in all of the stockholders of such
entity having the right to exchange their shares of Common Stock for cash,
securities or other property, then the Escrow Agent will, upon receipt of a
notice executed by the Chairman of the Board, Chief Executive Officer or other
authorized officer of the Company, in form reasonably acceptable to the Escrow
Agent, certifying that such transaction is then being consummated or such
conditions have been achieved, as applicable, release the Escrow Shares to the
Founders. The Escrow Agent shall have no further duties hereunder after the
disbursement of the Escrow Shares in accordance with this Section 3.2.

 

3.3 If the Escrow Agent is notified by the Company pursuant to Section 6.7
hereof that the Company is being liquidated, then the Escrow Agent shall deliver
the certificates representing the Escrow Shares to the Founders promptly after
the public stockholders are paid the liquidating distributions and shall have no
further duties hereunder.

 

4. Rights of Founders in Escrow Shares.

 

4.1 Voting Rights as a Stockholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Founders
shall retain all of their rights as stockholders of the Company as long as any
shares are held in escrow pursuant to this Agreement, including, without
limitation, the right to vote such shares.

 

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. For as
long as any shares are held in escrow pursuant to this Agreement, all dividends
payable in cash with respect to the Escrow Shares shall be paid to the Founders,
but all dividends payable in stock or other non-cash property (“Non-Cash
Dividends”) shall be delivered to the Escrow Agent to hold in accordance with
the terms hereof. As used herein, the term “Escrow Shares” shall be deemed to
include the Non-Cash Dividends distributed thereon, if any.

 



2

 

 

4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) to the Founders and the Company’s
officers, directors, employees, consultants or their affiliates, (ii) to a
Founder’s stockholders, partners or members upon the Founder’s liquidation,
(iii) by bona fide gift to a member of the Founder’s immediate family or to a
trust, the beneficiary of which is the Founder or a member of the Founder’s
immediate family for estate planning purposes, (iv) by virtue of the laws of
descent and distribution upon death of the Founder, (v) pursuant to a qualified
domestic relations order binding on the Founder, (vi) to the Company for no
value for cancellation in connection with the consummation of a Business
Combination or (vii) by private sales of the Escrow Shares made at or prior to
the consummation of a Business Combination at prices no greater than the price
at which the Escrow Shares were originally purchased; provided, however, that
except for clause (vi) or with the Company’s prior written consent, such
permitted transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement and
of the Insider Letter signed by the Founder transferring the shares.

 

4.4 Insider Letters. Each of the Founders has executed a letter agreement with
the Company and the Representative, dated as of the date hereto, the form of
which is filed as an exhibit to the Registration Statement (“Insider Letter”),
respecting the rights and obligations of such Founder in certain events,
including, but not limited to, the liquidation of the Company.

 

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent in good
faith to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto.

 

5.2 Indemnification. Subject to Section 5.8 below, the Escrow Agent shall be
indemnified and held harmless by the Company from and against any expenses,
including reasonable counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, or the Escrow Shares
held by it hereunder, other than expenses or losses arising from the gross
negligence, fraud or willful misconduct of the Escrow Agent. Promptly after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall notify the other
parties hereto in writing. In the event of the receipt of such notice, the
Escrow Agent, in its sole discretion, may commence an action in the nature of
interpleader in an appropriate court to determine ownership or disposition of
the Escrow Shares or it may deposit the Escrow Shares with the clerk of any
appropriate court or it may retain the Escrow Shares pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Shares are to
be disbursed and delivered. The provisions of this Section 5.2 shall survive in
the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5 or
5.6 below.

 



3

 

 

5.3 Compensation. Subject to Section 5.8 below, the Escrow Agent shall be
entitled to reasonable compensation from the Company for all services rendered
by it hereunder. The Escrow Agent shall also be entitled to reimbursement from
the Company for all reasonable expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Founders shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn the Escrow Shares over to a successor escrow agent appointed by
the Company and approved by the Representative, which approval will not be
unreasonably withheld, conditioned or delayed. If no new escrow agent is so
appointed within the 60-day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate in the State of New York.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by all of the other parties hereto; provided, however, that such resignation
shall become effective only upon the appointment of a successor escrow agent
selected by the Company and approved by the Representative, which approval will
not be unreasonably withheld, conditioned or delayed.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence,
fraud or willful misconduct.

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto consent to the
jurisdiction and venue of any state or federal court located in the City of New
York, Borough of Manhattan, for purposes of resolving any disputes hereunder. As
to any claim, cross-claim, or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. Each of the Founders
with an address on Exhibit A outside of the State of New York irrevocably agrees
to appoint Graubard Miller as agent for the service of process in the State of
New York to receive, for such Founder and on his, her or its behalf, service of
process in any action, proceeding or claim against him, her, or it arising out
of or relating in any way to this Agreement.

 



4

 

 

6.2 Third Party Beneficiaries. Each of the parties to this Agreement hereby
acknowledges that the Representative is a third party beneficiary of this
Agreement.

 

6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may only be changed, amended, or modified by a
writing signed by each of the parties hereto.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6 Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, by email or by facsimile
transmission:

 

If to the Company, to:

 

Tuscan Holdings Corp.

135 E. 57th St., 18th Floor

New York, NY 10022

Attn: Stephen A. Vogel

Fax No.:

Email:

 

If to a Founder, to his/it address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

1 State Street

New York, New York 10004

Attn: Chairman

Fax No.:

Email:

 

A copy of any notice sent hereunder shall be sent to:

 

EarlyBirdCapital, Inc.

366 Madison Ave 8th Floor

New York, NY 10017

Attn: Steven Levine

Fax No.:

Email: slevine@ebccap.com

 



5

 

 

with a copy to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

Fax No.: (212) 818-8881

Email: dmiller@graubard.com

 

and:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Stuart Nuehauser, Esq.

Fax No.: (212) 370-7889

Email: sneuhauser@egsllp.com

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Company’s Amended and Restated Certificate of Incorporation, as
the same may be amended from time to time.

 

6.8 Counterparts. This Agreement may be executed in several counterparts, each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

 

[Signature Page Follows]

 



6

 

 

WITNESS the execution of this Agreement as of the date first above written.

 



  TUSCAN HOLDINGS CORP.               By: /s/ Stephen A. Vogel       Name: 
Stephen A. Vogel     Title: Chief Executive Officer           FOUNDERS:        
      TUSCAN HOLDINGS ACQUISITION LLC               By: /s/ Stephen A. Vogel    
  Name: Stephen A. Vogel     Title: Managing Member             /s/ Stefan M.
Selig     Stefan M. Selig         /s/ Richard O. Rieger     Richard O. Rieger  
      /s/ Amy Butte     Amy Butte       PKBT HOLDINGS LLC           By: /s/ Mark
Hossein       Name: Mark Hossein     Title: CFO             /s/ Michael B.
Auerbach     Michael B. Auerbach       CONTINENTAL STOCK TRANSFER & TRUST
COMPANY           By: /s/ Erika Young       Name: Erika Young     Title: Vice
President

 



7

 

 

EXHIBIT A

 

Name and Address of Founder

 

Number

of Shares

        Tuscan Holdings Acquisition LLC   6,750,000         Stefan M. Selig 
 30,000         Richard O. Rieger   30,000         Amy Butte   30,000        
PKBT Holdings LLC   30,000         Michael B. Auerbach   30,000 

 

 

8

 

